         Case 1:20-cv-03728-LTS-SLC Document 21 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FEDERICO CIAMEI,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 20 Civ. 3728 (LTS) (SLC)

                                                                          ORDER
DANDELION CHANDELIER, LLC,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         At the Initial Conference held on August 12, 2020, the parties indicated that they

consented to the undersigned’s jurisdiction. (ECF No. 16). The Court directed the parties to file

the Magistrate Judge Consent Form for the Court’s approval so a settlement conference could be

scheduled, but to date, the parties have not done so.

         Accordingly, if the parties still consent to the undersigned’s jurisdiction, they are directed

to file the consent form by Friday, September 18, 2020.



Dated:             New York, New York
                   September 11, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
